
	
		III
		112th CONGRESS
		2d Session
		S. RES. 567
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Ms. Cantwell (for
			 herself and Mrs. Murray) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and career of George
		  Hickman.
	
	
		Whereas George Hickman was renowned as a Tuskegee Airman,
			 a treasured leader in the Seattle community, and the lucky charm of Seattle
			 sports until his passing on August 19, 2012, at the age of 88;
		Whereas George Hickman leaves behind a loving wife of 57
			 years, Doris, 4 children, Regina, Sherie, Vincent, and Shauneil, 3
			 grandchildren, and 1 great-grandchild;
		Whereas George Hickman served as a Tuskegee Airman and was
			 one of the first African-American fighter pilots trained for World War
			 II;
		Whereas George Hickman served in the United States Army
			 Air Corps from 1943 to 1945;
		Whereas the honorable service of George Hickman and the
			 other Tuskegee Airmen directly led to the desegregation of the Armed Forces of
			 the United States;
		Whereas George Hickman received the Congressional Gold
			 Medal in 2007 with his fellow Tuskegee Airmen;
		Whereas George Hickman was a special guest along with
			 nearly 200 other Tuskegee Airmen at the 2009 inauguration of President Barack
			 Obama;
		Whereas George Hickman worked as a B-52 engineer for
			 Boeing from 1955 until his retirement in 1984;
		Whereas George Hickman was a beloved usher at University
			 of Washington athletic events for more than 40 years; and
		Whereas George Hickman also was a fan favorite as an usher
			 at Seattle Seahawks games for nearly a decade: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the long
			 and loving life of George Hickman, his service to the United States as a
			 Tuskegee Airman, and his role as an aviation pioneer;
			(2)recognizes the
			 service George Hickman performed for his country and his significance as a role
			 model for African-American military pilots;
			(3)recognizes the
			 contributions of the greatest generation who fought for the freedoms of the
			 people of the United States; and
			(4)respectfully
			 requests that the Secretary of the Senate transmit an enrolled copy of this
			 resolution for appropriate display to Doris Hickman, the University of
			 Washington Athletic Department, and the Seattle Seahawks organization.
			
